UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4724


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN MATHEW RHODES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00240-TDS-7)


Submitted:   April 28, 2014                   Decided:    July 10, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dianne J. McVay, JONES MCVAY LAW FIRM, PLLC, Charlotte, North
Carolina, for Appellant.    Graham Tod Green, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Justin     Mathew      Rhodes       appeals    the    district    court’s

judgment revoking his supervised release and sentencing him to

two consecutive terms of eleven months’ imprisonment.                         Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but questioning whether the district court erred by: (1) finding

by a preponderance of the evidence that Rhodes engaged in new

criminal conduct; and (2) sentencing Rhodes to consecutive terms

of imprisonment after revoking concurrent terms of supervised

release.      Rhodes was informed of his right to file a pro se

supplemental brief, but he has not done so.                  We affirm.

            To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                  18 U.S.C. § 3583(e)(3) (2012);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

This   standard      is    met    when     the    court    “believe[s]       that    the

existence of a fact is more probable than its nonexistence.”

United    States v.       Manigan,   592    F.3d    621,    631   (4th   Cir.       2010)

(internal quotation marks omitted).                 We review for clear error

factual     determinations         underlying        the    conclusion        that     a

violation occurred.          United States v. Carothers, 337 F.3d 1017,

1019 (8th Cir. 2003).            There is clear error if, after reviewing



                                            2
the record, we are “left with the definite and firm conviction

that    a   mistake       has    been        committed.”          Anderson     v.     City    of

Bessemer    City,     470       U.S.    564,     573    (1985)       (internal       quotation

marks omitted).

             We conclude that the district court did not clearly

err by finding by a preponderance of the evidence that Rhodes

engaged in new criminal conduct.                       The district court based its

finding that Rhodes participated in the theft of a television on

testimony     the     court       found       credible,        and    Rhodes        offers   no

argument that undermines the court’s credibility determination.

See United States v. Cates, 613 F.3d 856, 858 (8th Cir. 2010)

(holding that credibility determinations made by district court

at     revocation     hearings          are     rarely        reviewable       on     appeal).

Because     the    district       court       found     by    a   preponderance        of    the

evidence that Rhodes engaged in new criminal conduct and Rhodes

admitted to violating two additional terms of his supervised

release, we conclude that the district court did not err by

revoking Rhodes’ supervised release.

             We     also        conclude        that,        pursuant     to     our     long-

established        precedent,          the    district        court     did    not     err   by

imposing consecutive terms of imprisonment upon revocation of

concurrent        terms    of    supervised         release.          United        States    v.

Johnson, 138 F.3d 115, 118-19 (4th Cir. 1998).



                                                3
            In    accordance     with    Anders,     we    have    reviewed     the

record in this case and have found no meritorious grounds for

appeal.     We   therefore     affirm    the    district    court’s      judgment.

This court requires that counsel inform Rhodes, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If Rhodes requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Rhodes.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court      and    argument    would   not    aid   the

decisional process.

                                                                          AFFIRMED




                                        4